Journal Entries (1825-29): Journal 4: (1) Motion to dissolve injunction and to dismiss bill *p. 25; (2) continued *p. 73; (3) injunction dissolved *p. 109; (4) injunction revived *p. 113; (5) notice of suit ordered published *p. 117; (6) motion to dissolve injunction *p. 126; (7) motion to dissolve injunction *p. 157; (8) motion by administrator to be admitted, motion to dissolve injunction *p. 284; (9) administrator admitted, case argued, submitted *p. 285; (10) injunction dissolved, bill dismissed *p. 297.
Papers in File: (i) Bill of complaint, allowance of injunction; (2) injunction bond; (3) writ of injunction; (4) writ of subpoena; (5) writ of execution issued by J. P. returned to Supreme Court in obedience to writ of injunction; (6) motion to dissolve injunction and to dismiss bill; (7) motion to reinstate injunction; (8-9) affidavits in support of motion; (10) affidavit of non-residence; (11) draft of order for publication of notice; (12) motion to dissolve injunction; (13) answer of John Burbank; (14) answer of Thomas John; (15) motion to dissolve injunction; (16) motion of administrator to be admitted as a party; (17) motion to dissolve injunction; (18) draft of decree; (19) copy of satisfaction piece.
Chancery Case 50 of 1824.